Exhibit 10.2

 
INVESTOR RELATIONS CONSULTING AGREEMENT


 
This Consulting Agreement (the "Agreement'") effective as of August 10, 2011 is
entered into by and between Car Charging Group, Inc., a Nevada corporation
having its principal business offices at 1691 Michigan Avenue. Suite 601. Miami,
Fl. 33139 (herein referred to as the "Company") and Constellation Asset
Advisors, Inc., a Nevada corporation or its successors, designees or assignees
(herein referred to as "CAA" or "Constellation") and replaces and superseding
any and all other agreements between the above parties.


 
RECITALS
 
WHEREAS. Company is a publicly-held corporation with its common stock traded on
the OTCBB under the symbol CCGI: and
 
WHEREAS. Company desires to engage the services of CAA to advise "the Company
regarding investor communications, and public relations with existing
shareholders, brokers, dealers and other investment professionals as to the
Company's current and proposed activities, and :n consult with management
concerning such Company activities.
 
NOW THEREFORE, in consideration of the promises and the mutual covenants and
agreements hereinafter set forth, the parties hereto covenant and agree as
follows:
 
1.           Term of Consultancy. Company hereby agrees to retain CAA to act in
an advisory and consulting capacity to the Company and CAA hereby agrees to
provide services to the Company commencing upon August 10, 2011 and ending,
unless extended, on August 10, 2012.
 
2.           Duties of CAA. CAA agrees that it will generally provide the
following specified advisory and consulting services through its officers,
employees, consultants and other professional during the term specified in
Section 1:
 
(a) 
Advise, consult and assist the Company in developing and implementing
appropriate plans and means for presenting the Company and its- business plans,
strategy and personnel to the financial community, assist in establishing an
image for the Company in the financial community, and assist in creating the
foundation for subsequent financial public relations efforts;



(b) 
Assist in making new introductions of the Company to the financial community;

 
(c)   
With the cooperation and support of the Company and its management and
directors, maintain awareness during the term of this Agreement of the Company's
plans, strategy and personnel, as they may evolve during such period. and
consult and assist the Company in communicating appropriate- information
regarding; such plans, strategy and personnel to the financial community:

 
(d)  
Advise, assist and consult the Company with respect to its (i) relations with
stockholders, (ii) relations with brokers, dealers, analysts and other
investment professionals, and (iii) financial public relations generally;

 
 
 

--------------------------------------------------------------------------------

 
 
(e)  
Perform the functions generally assigned to shareholder relations and public
relations departments in major corporations, including responding to telephone
and written inquiries (which may be referred to CAA by the Company); if
requested, assist in the preparation of press releases for the Company with the
Company's involvement and approval of all Company press releases, reports and
other communications with or to shareholders, the investment community and the
general public; consulting with, respect to the timing, form, distribution and
other matters related to such releases, reports and communications; avid, at the
Company's request and subject to the Company's securing its own rights to the
use of its names, marks, and logos, consulting with respect to corporate
symbols, logos, names, assist in the presentation of such symbols, logos and
names, and other matters relating to corporate image;

 
(f)  
Under the Company's direction and approval, disseminate information regarding
the Company to shareholders, brokers, dealers, other investment community
professionals and the general investing public;

 
(g)  
Under the Company's direction and approval conduct meetings, in person or by
telephone, with brokers, dealers, analysts and other investment, professionals
to communicate with them regarding the Company's plans, goals and activities,
and assist the Company in preparing for press conferences and other forums
involving the media, investment professionals and the genera! investment public;

 
(h)  
At the Company's request, and under the Company's direction and approval, review
business plans, strategies, mission statements budgets, proposed transactions
and other plans for the purpose ^ advising the Company of the public relations
implications thereof; and.

 
(i)   
Otherwise perform as the Company's advisor and consultant for public relations
and relations with financial professionals.

 
3.           Duties of Company. The Parties hereto recognize that the success of
CAA's services to be provided pursuant to this Agreement rely heavily on
cooperation and communication between CAA and die Company. In this regard, the
Company and CAA agree that the Company will use its best efforts in cooperating
and communicating with CAA. and in so doing, agrees to perform all of the acts
set out in Exhibit A hereto, attached to this Agreement and incorporated herein
by reference as though fully set out. The Parties further acknowledge that all
of the items listed in Exhibit A are material to the ability of CAA to perform
its obligations hereunder, mid that the Company’s failure to use its best
efforts to satisfy the requirements of Exhibit A would materially hinder CAA’s
performance herein.
 
4.           Allocation of Time- and Energies. CAA hereby promises to perform
and discharge faithfully the targeted responsibilities which may he assigned to
CAA from time to time by the officers and duly authorized representatives of the
Company in connection with the conduct of its fmancial and public relations and
communications activities, so long as such activities are in compliance with
applicable securities laws and regulations. CAA and staff shall diligently and
thoroughly provide the advisory and consulting services required hereunder.
Although no specific hours-per-day requirements required of CAA pursuant to this
Agreement: CAA and the Company agree. That CAA will perform the duties set forth
herein above in a diligent and professional manner. The parties acknowledge and
agree that a disproportionately large amount of the effort to be expended and
the costs to be incurred by CAA are expected to occur within or shortly after
the first two months of the term of this Agreement. In addition to and
notwithstanding the above the Company represents and warrants that it is, as of
the date of this Agreement fully compliant with the reporting requirements of
the United States Securities and Exchange Commission ("SEC"). The Company
represents and warrants that it will continue to maintain compliance with
applicable SEC idles and regulations governing the filings required by public
corporations. In the event that the Company is either not fully compliant as of
the effective date of this Agreement, or at any time dicing the term of this
Agreement then the Company and CAA shall agree on a schedule for achieving such
compliance.  In the event that the parties cannot agree on such a schedule, then
the dispute resolution provisions of Article 15 may be invoked by either party.
 
 
 

--------------------------------------------------------------------------------

 
 
5.           Remuneration. As full and complete compensation for services
described in this Agreement, the Company shall compensate CAA by issuing Company
common stock and warrants to purchase common stock as follows'.
 
5.1 For undertaking this engagement and tor other good and valuable
consideration, the Company agrees to issue to CAA a payment of three hundred
thousand (300,000) shares of the. Company's Common Stock (''Common Stock'' or
"'compensation shares”) , plus warrants to purchase Common Stock as follows: a)
two hundred thousand (200.000) warrants at an exercise price of two dollars and
fifty cents p;:t share ($2.50), plus five hundred thousand warrants (500.000) to
purchase Common Stock at an exercise price of five dollars per share ($5.00),
plus five hundred thousand warrants to purchase Common Stock at an exercise
price of seven dollars fifty cents per share ($7.50), plus five hundred thousand
warrants (500,000) to purchase Common Stock at an exercise price of ten dollars
per share ($10.00). The compensation shares and wan-ants (collectively, the
“Securities") shall be delivered to CAA within ten (10) business days of the
signing of this Agreement. This payment shall be deemed earned to tin CAA
immediately following execution of this Agreement and shall, when deemed issued
and delivered to CAA, be fully paid and non-assessable The Company understands
and agrees that CAA has foregone significant opportunities to accept this
engagement and that the Company derives substantial benefit from the execution
of this Agreement and the ability to announce its relationship with CAA. The
shares of Common Stock and warrants to purchase Common Stock issued as payment,
therefore. constitute payment for CAA's agreement to consult to the Company and
are a nonrefundable, non-apportionable, and non-ratable retainer; such shares of
Common Stock and warrants to purchase Common Stock are not a prepayment for
future services If the Company decides to terminate this Agreement prior to the
first anniversary of the effective date of tins Agreement for any reason other
than for cause, it is agreed and understood that CAA will not be requested or
demanded by the Company to return any of the shares of Common Stock paid to it
as the payment hereunder Further, it and in the event the Company is acquired in
whole or in part, during the term of this agreement, it is agreed t<n<.\
understood CAA will not be requested or demanded by the Company to return any of
the Remuneration paid m it hereunder. It is further agreed that; at any time
during the term of this agreement, the Company or substantially all of the.
Company's assets are merged with or acquired by another entity, or some other
change occurs in the legal entity that constitutes the Company, the CAA shall
retain and will not be requested by the Company to return any or the shares.
 
5.2 The compensation shares issued pursuant to this agreement shall be issued in
the name of the Constellation Asset Advisors, Inc. Tax ID #27- 4601233 or its
designees to be provided under separate cover email.
 
5.3 With each transfer of shares of Common Stock and warrants to purchase Common
Stock to be issued pursuant to this Agreement (collectively, ?he "Shares");
Company shall cause to be issued a certificate representing lire Common Stock,
and the warrants to purchase Common Stock and, if required by applicable law. a
written opinion of counsel for the Company stating, that said shares and
warrants are validly issued, fully paid and non-assessable and that the Issuance
and eventual transfer of them to CAA has been duly authorized by the Company.
Company warrant that ail shares and warrants issued to CAA pursuant to this
Agreement shall have been validly issued fully paid and non-assessable and that
the issuance and any transfer of them to CAA shall have been duly authorized by
the Company's board of directors.
 
5.4 CAA acknowledges that the Common .Stock and the warrants to purchase Common
Stock to be issued pursuant to this Agreement (collectively, the "'144
Securities'") have; not been registered under the Securities Act of 1933, and
accordingly are '"restricted securities" within the meaning of Rule 144 of the
Act. As such, the 144 Securities may not be resold or transferred unless the
Company has received an opinion of counsel reasonably satisfactory to the
Company that such resale or transfer is exempt from the registration
requirements of that Act. If legally appropriate, the Company agrees to take any
and all action(s) necessary to clear the subject securities of restriction upon
presentation of any Rule 144(d) application by CAA or its broker, including, but
not limited to: (1) Authorizing the Company's transfer agent to remove the
restrictive legend on the subject securities: (2) Expediting the acquisition of
a legal opinion from Company's counsel authorizing die removal of die
restrictive legend; and (3) Cooperating and communicating with CAA and its
broker in order to use Company's commercially reasonable efforts to clear the
.subject securities of restriction as soon as possible after presentation of a
Rule 144(d) application by CaA (or its broker! to either the Company and/or the
Company's transfer agent. Further, the Company agrees to not unreasonably
withhold or delay approval of any application filed by CAA under Rule 144(d) of
the Act to clear the subject securities of restriction.
 
 
 

--------------------------------------------------------------------------------

 
 
(a)
CAA and the Company acknowledge and agree that CAA will suffer irreparable harm
and anticipated and actual damages in the event that the Company unreasonably
withholds or delays any Rule 144(d) application by CAA to either the Company or
the Company's transfer agent. The Company agrees that money damages could not
compensate CAA for its irreparable harm

 
(b)
CAA and the Company therefore agree dial if there is not reasonable basis for
refusal or delay, the Company shall have a period of five (5) business days from
the date CAA's Rule 144(d) application is tendered to either the Company or its
transfer agent by either CAA and-'or its broker, to take any and necessary
action to clear the subject securities of restriction, consistent with the
covenant in Section 5.4 above. The Company and CAA agree that this five (5) day
period is reasonable and consistent with industry standards concerning the
handling and processing of restricted securities under Rule 144 by publicly
traded companies. The Company also acknowledges that CAA's ability to clear the
subject securities of restriction by virtue of tic Company's best efforts,
cooperation, covenants and representations in this regard is a material part of
this Agreement and is a reasonable and material expectation of CAA in entering
into this Agreement "Should events occur that require further expense of time
beyond this five (5) day time period, the Company and CAA shall reasonably
agrees in a writing signed by each to an extension for a specific amount of
time. In no event shall an extension be .agreed to unless the Company comports
with its "best efforts" obligations, as set out above, and communicates with CAA
bona fide ace reasonable attempts at meeting Company’s, obligation to clear the
subject restricted securities, as described herein. Any written extension herein
may be executed in counterparts by the principals of the Company and CAA, and
facsimile signatures may be tendered in lieu of originals. It is agreed that the
separate signature of each principal on any agreement to extend time shall be
deemed a complete original.



 
(c)
Should the Company fail to successfully take any and all actions necessary to
dear the subject securities of restriction within the five (5) day time period
after CAA or its broker's presentation of a Rule 144(d) application, or seek to
extend time as provided for above in sub-section (b), and in light of the
irreparable harm that CAA will suffer in the event of any intentional and
unreasonable delay in CAA's Rule 144(d) application. Company herein irrevocably
consents and agrees that CAA shall be entitled to injunctive relief in order to
immediately enforce CAA‘s right to removal of the restrictive legend on the
Company's securities. Company further agrees that CAA shall be entitled to
immediately seek the injunctive relief contemplated and described herein in the
Superior Court of California, Marin County. Both the Company and CAA agreed that
CAA's access to injunctive relief; and the Company's consent to CAA’s ability to
obtain such injunctive relief shall not otherwise amend, supersede or modify the
parties' agreement to submit any other disputes to mediation and arbitration as
provided herein.

 
5.5  In connection with the acquisition of Securities hereunder. CAA represents
and warrants to the Company, to the best of its/his knowledge, as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
(a)  
CAA acknowledges that CAA has been afforded the opportunity to ask questions of
and receive answers from duly authorized officers or other representatives of
the Company concerning an investment in the -Securities, and arty additional
information which CAA has requested.



 
(b)  
CAA's investment in restricted securities is reasonable in relation to CAA's net
worth, which is in excess often (10) times CAA's cost basis in the Shares CAA
has had experience in investments in restricted and publicly traded securities,
and CAA has had experience in investments in speculative securities and other
investments which involve the risk of loss of investment.  CAA acknowledges that
an investment in the Securities is speculative and involves the risk of loss.
CAA has the requisite knowledge to assess the relative merits and risks of this
investment without the necessity of relying upon other advisors, and CAA can
afford the risk of loss of his entire investment in the Securities. CAA is (i)
an accredited investor, as that term is defined in Regulation D promulgated
under the Securities Act of 1933, and (ii) a purchaser described in Section
25102 (f) (2) of the California Corporate Securities Law of 1968, as amended.

 
(c)  
CAA is acquiring the Securities for CAA's own account for long-term investment
and not without view toward resale or distribution thereof except in accordance
with applicable securities law s.

 
5.6  Additionally, for .t period of two years after the effective date hereof,
should the Company make any public offering of its securities pursuant to .an
effective registration statement under the Securities Acts of 1933 or 1934, as
amended, CAA shall be entitled, and the Company agrees, to include in such
registration, pari passu with the Piggyback Registration Rights .available to
founding management; any or all of the common steel; or common stock equivalents
issued to CAA by the Company as consideration hereunder {'commonly referred to
as "Piggyback Registration Rights").  Such piggyback registration rights
include, at CAA's option, registration on Form S-l.
 
6.           Non-Assignability of Services. CAA's services under this contract
are offered :to Company only and may not be assigned by Company to any entity
with which Company merges or which acquires the Company or substantially all of
its assets. In the event of such merger or acquisition, all compensation to CAA
herein under use schedules set forth herein shall remain non cancellable and due
and payable, and any compensation received by CAA may be retained in .the
entirely by CAA all without any reduction or pro-rating and shall be considered
and remain fully paid and non­assessable.  Notwithstanding the non-Assignability
of CAA's services, Company shall assure that in the event of any merger,
acquisition, or similar change of form of entity, have its successor entity
shall agree to complete, all obligations to CAA, including the provision and
transfer of all compensation herein, and the preservation of the value thereof
consistent with the lights granted lo CAA by the Company herein, and to
Shareholders. CAA shall not assign or transfer any of its rights, duties or
obligations without the written consent of the Company.
 
7.           Expenses. CAA agrees to pay for all its expenses (phone,
mailing,-labor, etc.'). other than extraordinary items (travel required by/or
specifically requested by the Company, luncheons or dinners to large groups of
investment professionals, mass faxing to a sizable percentage of the Company's
constituents, investor conference calls, print advertisements in publications,
etc.) approved by the Company prior to its incurring an obligation for
reimbursement.
 
 
 

--------------------------------------------------------------------------------

 
 
8.           Indemnification. The Company warrants and represents that all oral
communications, written documents or materials furnished to CAA by the Company
with respect to financial affairs, operations, profitability and strategic
planning of the Company are accurate and CAA may rely upon the accuracy thereof
without independent investigation. The Company will protect, indemnify and hold
harmless CAA against any claims or litigation including any damages, liability,
cost and reasonable attorney's fees as incurred with respect thereto resulting
from CAA's performance of its obligations under this Agreement, communication or
dissemination of any said information, documents or materials, excluding Any
such claims or litigation resulting from CAA's communication or dissemination of
information not provided or authorized by the Company or other grossly negligent
or willful misconduct.
 
9- Representations and Warranties. The Company represents and warrants that any
information furnished to CAA will contain no untrue, statement of any material
fact nor omit any material facts which would make the information misleading.
The Company represents and warrants that it will adhere to any and all local,
state and federal laws, rules and regulations governing the Company's businesses
and any and all actions and activities involving the Company, its shareholders
and the investment community. The Company further warrants that if the
circumstances relating to information of documents furnished to CAA change at
any time, the Company will inform CAA promptly of the changes and immediately
deliver to CAA documents or information necessary to insure, the continued
accuracy and completeness of all information: and documents.  CAA represents to
the Company that it will not, to the best of CAA's knowledge and belief make any
untrue statement of material fact. CAA further represents and warrants to me
Company that, to the best of CAA’s knowledge and belief all actions taken by it,
on behalf of the Company, in connection with its' advisory services will be
conducted in compliance with all applicable stole and federal laws.  Further.
CAA shall comply with any procedures that might be reasonably implied by the
Company or its legal counsel to ensure compliance with such laws. Both the
Company and CAA agree and acknowledge that they and their employees, advisors
and consultants and therefore the parties' duties and obligations under this
Agreement will be performed and governed by applicable state and federal law,
including without limitation the federal securities laws. All parties expressly
understand, agree and acknowledge that CAA:s performance of its duties hereunder
cannot and therefore will in no way be measured by fee price of the Company's
common stock nor the trading volume of the Company's common stock. It is also
understood that the Company is entering into this Agreement with CAA and net any
individual member of CAA, and as such, CAA will. not be deemed to have breached
this Agreement if any member, officer or director of CAA leaves the firm or dies
or becomes physically unable to perform any meaningful activities during the
term of the Agreement, provided the CAA otherwise performs its obligations under
this Agreement CAA represents that it is not required to maintain any licenses
and registrations under federal or any stale regulations necessary to perform
the services set forth herein. CAA acknowledges that, to the best of its
knowledge, the performance of the services set forth under this Agreement will
not violate any rule or provision of any regulatory age-icy having jurisdiction
over CAA.  CAA acknowledges that, to the best of its knowledge. CAA and its
officers and directors are not the subject of any investigation, claim, decree
or judgment involving any violation of the SEC or securities laws.  CAA further
acknowledges that it is not a securities Broker Dealer or a registered
investment advisor. Company acknowledges that, to the test of its knowledge,
that it has not violated any rule or provision of any regulatory agency having
jurisdiction over the Company. Company acknowledges that, to the best of its
knowledge. Company is not the subject of any investigation. claim, decree or.
judgment involving any violation of the SEC or securities laws.
 
10.        Legal Representation. The Company acknowledges that it has been
represented by independent legal counsel in the preparation of this Agreement.
CAA represents that it has consulted with independent legal counsel and or tax,
financial and business advisors, to the extent the CAA deemed necessary.
 
 
 

--------------------------------------------------------------------------------

 
 
11.        Status as Independent Contractor. CAA's engagement pursuant to this
Agreement shall be as independent contractor, and not as an employee, officer or
other age-m of in- Company. Neither party to this Agreement shall represent or
hold itself out to be the employer or employee of the other. CAA further
acknowledges the consideration provided hereinabove is a gross amount of
consideration and that the Company will not withhold from such consideration any
amounts as to income taxes, social security payments or any other payroll
taxes.  All such income taxes and other such payment shall be made or provided
for by CA.A and the Company shall have no responsibility or duties regarding
such matters.  Neither the Company nor the CAA possesses the authority to bind
each other in any agreements without the express written consent of the entity
to be bound and the acceptance and consummation of any transaction shall be
subject to acceptance of the terms and conditions by the Company in its sole
discretion.
 
12.        Attorney's Fee. If any legal action or any arbitration or other
proceeding is brought for the enforcement or interpretation of this Agreement,
or because of an alleged dispute, breach, default or misrepresentation in
connection with or related to this Agreement, the successful or prevailing party
shall be entitled to recover reasonable attorneys’ fees and other costs in
connection with that action or proceeding, in addition to any other relief to
which it or they may he entitled.


13.        Waiver. The waiver by either party of a breach of any provision of
this Agreement by the other party shall not operate or be construed as a waiver
of any subsequent breach by such other party.
 
14.        Notices. All notices, requests, and other communications hereunder
shall be deemed to be duly given if sent by U.S. mail, postage prepaid,
addressed to the other party at the address as set forth herein below:
 
To the Company:


Michael D. Farkas
Chief Executive Officer
Car Charging Group: Inc.
1691 Michigan Avenue
Suite 601
Miami Beach. Florida 33139
 
To CCA:
 
Jens Dalsgaard
President
Constellation Asset Advisors, Inc.
711 Grand Street
Suite 200
San Rafael. California 94901
 
It is understood that either party may change the address to which notices for
it shall be addressed by providing notice of-such change to the other party in
the manner set forth in this paragraph.
 
15.          Term and Termination of Agreement.

 
a.  
This Agreement shall remain in full force and effect for a term of twelve (12)
months. During the terms of this Agreement the indemnity provisions set forth
paragraph in 8 shall survive any termination of this Agreement.

 
b.  
After the original term of this Agreement is expired, this agreement may be
extended upon either party giving the other party 30 days written notice, which
written notice shall be sent by certified mail return receipt or overnight
courier. Extension of the agreement shall be effective on the 30th day after
said written notice has been mailed or delivered, whichever is earlier unless
the party receiving the notice objects in writing before such 30th day.

 
 
 

--------------------------------------------------------------------------------

 
 
c.  
Notwithstanding anything x the contrary, if either party materially breaches
this agreement, the non -bleaching party may, at his or its election, terminate
the agreement thereby relieving the non-breaching party of any obligation
hereunder upon the breaching party's failure to cure such breach within 20 days
after receipt of written notice from the non-breaching party.   Alternatively,
the non-breaching party may proceed with performance without waiving any rights
under the agreement. A material breach will mean and refer to a party's failure
to comply with any covenants or obligation specified in this agreement.

 
d.  
In the event of any controversy or claim arising out of or relating to this
Agreement, or pertaining to any and all prior or subsequent agreements between
or amongst the parties; or the alleged breach thereof, or relating to CAA's
activities or remuneration under this Agreement, such dispute shall be submitted
to mediation before the Judicial Arbitration and Mediation Services ("JAMS") in
San Francisco, California. The parties shall bear the costs of mediation
equally.  In the event that either party refuses to participate in mediation
said party shall be prohibited from recovering attorney fees notwithstanding
anything to the contrary in this agreement.

 
e.  
If mediation should fail to resolve the dispute between the parties the matter
shall be submitted to JAMS for binding arbitration. Discovery rights .shall be
preserved in. said arbitration with regard to depositions and demands for
production of documents as if the dispute were pending in Sail Francisco County
Superior Court. Otherwise, discovery shall be prohibited. The costs of
arbitration shall be equally shared by the parties until the dispute is either
settled or adjudicated, at which time the arbitration may award said fees and
costs to the prevailing party. Judgment on the award rendered by the
arbitrators) shall be binding on the parties and may be entered in any court
having jurisdiction as provided by Paragraph 16 herein. The provisions of Title
9 of Part 3 of the California Code of Civil Procedure, including section
1283.05, and successor statutes, permitting expanded discovery proceedings shall
be applicable to all disputes that are arbitrated under this paragraph.

 
16.           Choice of Law. Jurisdiction and Venue. This Agreement shall be
governed by, construed and enforced in accordance with the laws of the State of
Florida.  The parties agree that Florida will be the venue of any dispute and
will have jurisdiction over all parties.
 
17.           Complete Agreement. This Agreement contains the entire agreement
of the parties relating to the subject matter hereof. This Agreement and its
terms may not be changed orally but only by an agreement in writing signed by
the party against whom enforcement of any waiver, change, modification,
extension or discharge is sought.
 
18.           Counterparts. This Agreement may be executed in any number of
counterparts (including facsimile or scanned versions), each of which shall be
an original but all of which together will constitute one instrument, binding
upon all parties hereto, and notwithstanding that all of such parties may not
have executed the same counterpart.
 
19.           No Third-Party Rights. The provisions of this Agreement are for
exclusive benefit of the signatory parties only .and no other shall have any
right or claim against either party or be entitled to enforce any provisions
hereunder against any party hereto.
 
 
 

--------------------------------------------------------------------------------

 
 
 
This ten (10) page agreement has been duly signed by the Parties hereto:
 
AGREED TO:
 

“Company”     CAR CHARGING GROUP, INC.             Date:    By:  
/s/
       
Michael D. Farkas, Chief Executive Officer
                      “CAA”     CONSTELLATION ASSET ADVISORS, INC.            
Date:   By:             Jens Dalsgaard, President                      

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


 
Constellation Asset Advisors, Inc. is committed to ensuring that our clients get
the most out of their relationship with us.


We ask that you keep our partnership strong by
Making the following commitments
 
 
1.
Update your current company website- if you don't have one, you should
immediately commission and construct one using an experienced designer. CAA can
provide contacts for web designers if needed. The website must be able to
capture Investor information that will be automatically forwarded to
info@constellationaa.com so that we can promptly send the full investor package,
or make contact via fax or telephone call.

 
2.
As requested by CAA, be prepared to ensure that the Company’s website is
up-to-date, including posting timely (which may include the making of weekly
updates) website updates.

 
3.
Place our contact information in the Investor section of your website and at the
bottom of press releases:

 
 
For further information please contact:

 
Constellation Asset Advisors, Inc.

 
415-524-8500



 
4.  
Prepare a comprehensive PowerPoint presentation for CAA to use to introduce your
company to potential investors and brokers

 
5.  
Provide CAA with all current and future business plans; provided, however, that
CAA is not requesting, and should not be sent, any materials, business plans,
forecasts or similar materials that are materials, at the time that these
materials are sent to CAA. not in the public domain

 
6.  
Send CAA a CD or email of high-quality digital files of the company logo,
product pictures, videos and graphics for the investor packages our Operations
team will create.

 
 
 

--------------------------------------------------------------------------------

 
 
7.  
Produce a two-page fact, sheet .for CAA to use. The Operations department will
email an example fact sheet that can be used as a template for creating your
own.

 
8.  
Provide CAA with the names and stock symbols of all competitors and comparable
companies in the sector.

 
9.  
Subscribe to weekly DTC sheets. Please forward the DTC password to the CAA
Operations department at Admin@constellationaa.com so that we can monitor our
shareholder base.

 
10.  
E-mail CAA an in-depth matrix of expected company milestones that will be the
subjects of press releases used to create market awareness. The goal is to have
c .insistent and regular news flow. When news is issued to the business press,
info@constellationaa.com  should be copied so we can prepare national
distribution to our contacts.

 
11.  
Verify and Update your company profile and stock information on me various
finance websites. The CAA Operations Department will email you a list of finance
websites and their contact information.

 
12.  
Provide CAA with the names of key contacts of company management, their email
addresses, and direct office and cell phone numbers.

 
13.  
Each Quarter, provide CAA with the NOBO shareholder list from the transfer
agent.

 
14.  
Announce arid participate in quarterly conference calls with the investing
public. CAA will host, organize and handle all logistics, including writing the
press release, announcing the calls, and creating a digital archive with
toll-free phone numbers for access and a verbal transcript to be stored and
accessible for 30 days to comply with SEC Rule FD.

 
15.  
Provide CAA with the names and phone numbers of any financial experts, market
makers, investment bankers, previous PIPE investors, stockbrokers, significant
shareholders, etc., known to your company (i.e., your Rolodex of Wall Street
contacts), so we can send t.hem an IR package and fax new to them: regularly.

 
16.  
Provide CAA with the names and phone numbers of personal stockbrokers and
financial contacts for inclusion in our database. Brokerage contacts can be
provided for management to deposit their restricted rule 144 shares.  This
creates goodwill with supporters of the deal.

 
17.  
Email corporate updates at least once a week, preferably on Sunday or Monday
prior to market open, to the senior CAA team: info@consteallationaa.com. We
truly are a team, so please copy everyone on company e-mails

 
18.  
Meet regularly with the emirs CAA team. CAA will commit to visiting your office,
and your senior management will commit to visiting CA.Vs San Francisco Bay area
office and Miami office for quarterly meetings so that everyone involved can
fully understand your business, market, news, strategy, challenges, etc. This
ensures that we can continually position, plan and refine the appropriate
message for Wall Street.

 
19.  
Be available to regularly answer calls from top mutual fund managers,
stockbrokers and significant shareholders, and to inform CAA about those
discussions so we are all on the same page with communication.

 
20.  
Inform CAA of your senior management's major travel plans. They must be willing
to meet with top fund managers, stockbrokers and .significant shareholders
during their travels.

 
 
 

--------------------------------------------------------------------------------

 
 
21.  
Provide the past 6 months and future 12 months of company revenue, expense,
earnings forecasts/expectations and financing needs, broken down by quarter.
Disclose structures and the likelihood of achieving such funding to CAA and the
investment community in timely fashion in order to avoid and/or ameliorate any
potential liquidity issues,, shortfalls or similar issues of concern to the
investing public. As in item 5 above, this information request should not be
read to include and/or solicit any information of any kind that: is not in the
public domain.

 
22.  
Provide CAA with a matrix of all 144 restricted shares issued in the last 12
months, with dates issued, so we can better manage those surprises. Please also
provide the contact information for your legal counsel.

 
23.  
Appoint a media relations firm to communicate with the financial community, if
you don't handle media relations internally. We should expect to receive
significant media attention.

 
24.  
Unless other arrangements reasonably agreeable to CAA are made, be willing to
issue restricted Rule 144 stock for a new research report in the first 60 days
of the campaign. CAA can discuss with you the quality firms that accept 144
stock and provide their names upon request.

 
25.  
If not a fully reporting company, write an annual shareholder letter that will
be released to the wire services for public information.